Citation Nr: 1046936	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-24 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for bronchial 
asthma.

2.  Entitlement to an increased rating for a left great toe 
fracture with laceration, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 
1963.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran testified before the undersigned at a hearing before 
the Board sitting at the RO in September 2010.  This transcript 
has been associated with the file.

The issue of entitlement to an increased evaluation for a left 
great toe fracture with laceration is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1990 Board decision denied the Veteran's claim of 
service connection for bronchitis.

2.  June 1999 and March 2000 RO decisions denied the Veteran's 
claim of service connection for asthma.  The Veteran did not 
appeal the decisions.

3.  Evidence received since the October 1990 Board decision and 
the June 1999 and March 2000 RO decisions is cumulative of the 
evidence of record at the time of the denials and does not relate 
to an unestablished fact necessary to substantiate the claim of 
service connection for bronchial asthma nor does it raise a 
reasonable possibility of substantiating the Veteran's underlying 
claim of service connection.


CONCLUSIONS OF LAW

1.  The October 1990 Board decision, which denied the Veteran's 
claim of service connection for bronchitis, is final.  38 U.S.C. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1990).

2.  The June 1999 and March 2000 RO decisions, which denied the 
Veteran's claim of service connection for asthma, are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

3.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for bronchial asthma 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  It is VA's defined and consistently 
applied policy to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  By reasonable doubt 
it is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or disprove 
the claim.  Reasonable doubt is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The notice requirements were met in this case by letters sent to 
the Veteran in December 2005 and March 2006.  The December 2005 
letter advised the Veteran of the information necessary to 
substantiate the underlying claim of service for bronchial 
asthma, and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter 
advised the Veteran of how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Notably, the December 2005 letter informed the 
Veteran of the requirements for reopening his previously denied 
claim, including the definition of new and material evidence and 
when and why the claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the bronchial asthma claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of a 
medical examination or opinion, unless new and material evidence 
has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The 
Veteran was not afforded an examination in association with his 
petition to reopen.  As discussed below, the Board concludes that 
new and material evidence has not been submitted on this claim.  
Accordingly, there is no duty to provide an examination.

Analysis

Previously denied claims may be reopened with the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156, 20.1105 (2010).  38 C.F.R. § 3.156(a) defines 
"new and material evidence."  "[N]ew evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran brought a claim of service connection for bronchitis 
in October 1989.  The claim was denied in an October 1990 Board 
decision and the decision is final.  38 U.S.C. § 4004(b) (1988); 
38 C.F.R. § 19.104 (1990).  The Veteran filed a claim of service 
connection for asthma in May 1999.  The claim was denied by RO 
decision in June 1999 and March 2000.  The Veteran did not appeal 
either decision and they became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

The Veteran filed his petition to reopen his claim in November 
2005.  The claimed disability on appeal is for "bronchial 
asthma."  This claimed disability has been considered by VA 
previously, either when characterized as "bronchitis" or 
"asthma."  See Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008).

When the Veteran's claim was originally reviewed and denied in 
October 1990, the Board did not consider the matter of 
aggravation.  The Veteran had not raised this theory, nor did the 
record raise this matter.  It is clear from the September 2006 RO 
hearing that the Veteran is now pursuing a claim of service 
connection for bronchial asthma under a theory that his asthma 
was aggravated in-service in addition to direct service 
connection.  Nevertheless, the United States Court of Appeals for 
Veteran Claims (Court) recognized that a claim based on a new 
theory of entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim.  Ashford v. 
Brown, 10 Vet. App. 120 (1997).

Although the Veteran contends that his bronchial asthma was 
aggravated by his in-service duties, the Veteran's claim will 
also be considered on a direct basis to accord him every possible 
consideration.  For the reasons that follow, the Board concludes 
that there is not new and material evidence which warrants a 
reopening of the Veteran's claim.

The Veteran alleges he suffers from asthma as a result of his 
exposure to lava dust which flew up off the road while he was 
stationed in Hawaii as a truck driver.  The Veteran also contends 
that he breathed in a large amount of gunpowder smoke whenever 
they would fire the howitzer.  The Veteran further contends that 
he was treated in-service for breathing problems.  The Veteran 
alleges because he was treated in-service for breathing problems, 
his claim for service connection should be granted.

At the time of the October 1990 Board denial of the bronchitis 
claim, the evidence of record included the Veteran's service 
treatment records and a VA examination.  The Board noted that an 
April 1963 service treatment record showed he was seen for a 
complaint of tightness in his chest, with coughing when taking a 
deep breath.  However, his August 1963 separation examination 
showed his lungs and chest were normal and that a chest x-ray was 
negative.  There was also no objective finding of bronchitis 
noted at the December 1989 VA medical examination.  Ultimately, 
in October 1990, the Board found that any in-service respiratory 
problems were acute and transitory and there was no current 
clinical manifestation of bronchitis.

Following the October 1990 Board decision, the Veteran submitted 
evidence including private treatment records, VA treatment 
records, and personal statements, some of which were considered 
at the time of the June 1999 and March 2000 RO denials of the 
asthma claim.  The additional evidence is either duplicative or 
cumulative of evidence previously considered or does not pertain 
to the grounds of the prior, final denial.  Reopening is not 
warranted on the basis of this additional evidence.

At the September 2006 RO hearing, the Veteran indicated that he 
was diagnosed with asthma in approximately 1992.  The April 2001 
private treatment record reference that the Veteran had a cough, 
which may have been related to asthma.  The records also show 
that he reported shortness of breath, although a November 2003 
chest x-ray showed no evidence of pulmonary infiltrate, edema, or 
significant volume loss.  The Veteran's cardiac size and 
pulmonary vasculature were unremarkable.  While the private 
treatment records may be new evidence, they are not material in 
that they do not, by themselves or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim.  In other words, there remains no 
competent evidence of a nexus between the active service in the 
1960's and the diagnosis of asthma over 30 years later. 

The VA records, including a September 1998 VA examination 
indicated that the Veteran has a history of asthma, as well as 
multiple allergies, for which he is regularly treated.  The VA 
treatment records also indicated that he used inhalers to help 
control his symptoms.  The October 1990 Board decision denied the 
Veteran's claim for bronchitis because there was no current 
clinical manifestation of bronchitis.  Although the Veteran's VA 
treatment records show that he is currently diagnosed with 
asthma, there is no evidence linking the diagnosis to service, 
and a showing of asthma was already of record at the time of the 
June 1999 and March 2000 RO decisions.  Therefore, the VA 
treatment records are not material because they do not show a 
nexus between the alleged dust and gunpowder exposure in-service 
and the diagnosis of bronchial asthma over 30 years later.

The Veteran's personal statements, while new, are not material.  
The Veteran has stated that he suffered from dust and gunpowder 
exposure while in-service.  The Veteran has further stated that 
he believes this either caused or aggravated his bronchial 
asthma.  At the September 2006 RO hearing, the Veteran stated he 
began seeking treatment for asthma in 1990 and was diagnosed in 
1992.  However, as discussed below, there is no evidence that the 
Veteran had bronchial asthma coming into the service.  Moreover, 
there is still no evidence to show a nexus between his active 
service and the current diagnosis of bronchial asthma.  

The Board acknowledges the Veteran has indicated he suffers from 
asthma which he believes began in-service.  The Veteran is 
competent to give evidence about what he experienced during 
service; for example, he is competent to discuss his current pain 
and other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, as a layperson, the Veteran has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran is competent to report (1) 
symptoms observable to a layperson, e.g., pain; (2) a diagnosis 
that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

With regard to the Veteran's claim that his bronchial asthma was 
aggravated during service, the Board notes that there is no 
evidence showing the Veteran came into service with bronchial 
asthma.  The Veteran's July 1960 Report of Medical History 
explicitly stated that he had never had asthma, shortness of 
breath, pain or pressure in his chest, or a chronic cough.  The 
Veteran's own words were that his health was "good."  
Additionally, the Veteran's August 1961 entrance examination 
noted normal lungs and chest and he was ultimately found 
qualified for enlistment.  Moreover, in the Veteran's self-
reported August 1963 Report of Medical History, he again stated 
that he had never had asthma, shortness of breath, pain or 
pressure in his chest, or a chronic cough.  Ultimately, an 
examiner also noted no defects in his chest or lungs and found 
him to be qualified for separation.  Furthermore, there is no 
competent medical evidence of record which shows the Veteran had 
bronchial asthma that was aggravated during service.  In sum, he 
is presumed to have been in sound condition at the time of his 
entrance on to active duty.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304.

The Board finds the private treatment records, VA treatment 
records, and personal statements by the Veteran are essentially 
duplicative of his claim that his bronchial asthma is the result 
of in-service dust and gunpowder exposure.  The Board finds that 
new and material evidence has not been received to establish a 
nexus between the claimed exposure in the 1960's and the 
diagnosis of bronchial asthma in 1992.  The petition to reopen 
the claim of service connection for bronchial asthma is denied.  
See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's petition to reopen.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the petition must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim of service connection for 
bronchial asthma is denied.


REMAND

The Veteran contends he is entitled to an increased evaluation 
for his service-connected left great toe disability 
(characterized as a fracture with laceration), currently 
evaluated at 20 percent disabling.  

At the most recent VA examination in February 2006 the Veteran's 
complaints regarding his left great toe were that it was painful 
with ambulation and was stiff on occasion.  The Veteran stated 
that he did not have any real flare-ups or aggravating events 
other than some increases in pain when he was on his feet for a 
prolonged period.  At the September 2010 Board hearing, the 
Veteran indicated that his left toe was numb almost all of the 
time, and the numbness spread to his left foot and up his leg.  
He further indicated that he has problems walking and has even 
fallen due to the numbness stemming from his left great toe.  He 
stated that the two main problems with his left great toe are the 
pain he experiences and the constant numbness.  

It appears from the Veteran's testimony at the September 2010 
Board hearing that his left great toe disability has worsened 
since his last VA examination in February 2006, as discussed 
above.  As such, and because the most recent examination was over 
four years ago, the Board finds that a new VA examination is 
therefore warranted.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 
11-95 (Apr. 7, 1995) (a new examination is appropriate when there 
is an assertion of an increase in severity since the last 
examination); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Furthermore, the Board notes that the most recent VA treatment 
records are from September 2006.  On remand, all outstanding 
records at any VA treatment facility from September 2006 through 
the present should be obtained, including from the VA Medical 
Center (VAMC) in Memphis, Tennessee.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding 
VA treatment records for the period from 
September 2006 through the present, 
including from the Memphis VAMC.  If the 
relevant records sought are unable to be 
obtained, notify the Veteran by identifying 
the specific records not obtained, 
explaining the efforts used to obtain those 
records, and describing any further action 
to be taken with respect to the claim.  38 
U.S.C. § 5103A(b)(2).

2.  After completing the above, schedule 
the Veteran for a VA examination to 
determine the current severity of his left 
great toe disability.  (Advise the Veteran 
that failure to appear for an examination 
as requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  The claims file, 
including a copy of this remand, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  Any 
necessary testing, including x-rays, should 
be accomplished.  The examiner should 
provide a complete rationale for any 
opinion provided.  After reviewing the 
record, and examining the Veteran, the 
examiner should provide a response to the 
following:

a.  Whether there is malunion or 
nonunion of a tarsal or metatarsal 
bone and, if so, whether the Veteran's 
left great toe disability is 
"moderate," "moderately severe," or 
"severe" in nature as per 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (2010). 

b.  Whether the Veteran has any nerve 
damage as a result of his service-
connected left great toe disability  
If so, the examiner should identify 
the nerve that is damaged and state 
whether the damage is "slight," 
"moderate," "moderately severe," or 
"severe" in nature, or if there is 
complete paralysis of the nerve in 
question.

3.  After completing the above, and any 
other development deemed necessary, 
readjudicate the claim for an increased 
rating on appeal.  If the benefit sought on 
appeal is not granted, furnish the Veteran 
and his representative with a supplemental 
statement of the case and afforded them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


